DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are examined herein.
Specification
The disclosure remains objected to because of the following informalities: 
The Specification on Page 49 contains an incomplete deposit accession number.
Appropriate correction is required.
Response to Remarks
	Applicant urges that the objections should be withdrawn in view of Applicant’s assurance that the disclosure would be amended to include the appropriate deposit information upon allowance of the claims.  (Remarks p. 2).  Because the claims are not allowed and the rejections are otherwise maintained herein, the objections are presently maintained.  
Claim Objections
Claims 1, 11 and 13 remain objected to because of the following informalities: 
Claims 1, 11 and 13 recite incomplete deposit numbers.  Appropriate correction is required.
Response to Remarks
	Applicant urges that the objections should be withdrawn in view of Applicant’s assurance that the disclosure would be amended to include the appropriate deposit information upon allowance of the claims.  (Remarks p. 2).  Because the claims are not allowed and the rejections are otherwise maintained herein, the objections are presently maintained.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to seeds and plants of soybean cultivar 94030201, to plants and plant parts derived from said variety, and to the methods of using said variety. The invention appears to employ novel plants. Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds. A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public. It is noted that Applicant provides a statement in the Specification on page 49 that appears to indicate an intent to make a deposit of soybean cultivar 94030201 seeds, but at this time, no deposit number or date is provided and as such the deposit requirement is not satisfied.  The Deposit statement must indicate if the deposit is made under the Budapest Treaty or that it otherwise complies with the requirements of 37 CFR § 1.808(a)(2). Further, pursuant to MPEP 2409, the statement should indicate that the deposit has been accepted. 

(a)    If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b)    If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 -1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i)  	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii)    	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
(iii)    	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
 	(iv)    	a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
(v)    	the deposit will be replaced if it should ever become inviable.
Response to Remarks
	Applicant urges that the rejection under 112(a) should be withdrawn in view of Applicant’s assurance that the disclosure would be amended to include the appropriate deposit information upon allowance of the claims.  (Remarks p. 2).  Because the claims are not allowed and the rejections are otherwise maintained herein, the rejection is  presently maintained.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 13 recite a variety name – soybean cultivar 94030201 – without reciting any deposit accession numbers associated with the name.  Because “94030201” is not a term otherwise known in the art, one of ordinary skill in the art would not be apprised of what the recited variety was and as such the metes and bounds of the claims are unclear.  Claims that depend from a claim rejected as indefinite without further clarification are rejected as a function of their dependency.  
Response to Remarks
	Applicant urges that the rejection under 112(b) should be withdrawn in view of Applicant’s assurance that the disclosure would be amended to include the appropriate deposit information upon allowance of the claims.  (Remarks p. 2).  Because the claims are not allowed and the rejections are otherwise maintained herein, the rejection is  presently maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Eby et al. (US 9609831 B1) in view of De Beuckeleer (US 8017756 B2) taken with evidence of Boehm "Molecular Marker Assisted Backcross Development and Evaluation of an Environmentally Friendly, Commercially Acceptable Low Seed Phytate Soybean." (2014).
Applicant claims a plant of soybean cultivar 94030201 (Claim 1), a seed that produces the plant of claim 1 (Claim 2), a cell of the plant of claim 1 (Claim 3), a tissue culture of regenerable cells comprising the cell of claim 3 (Claim 4), a method of soybean breeding, said method comprising crossing the plant of claim 1 with itself or a second soybean plant to produce soybean seed (Claim 5), the method of claim 5, further defined as comprising crossing a plant of soybean cultivar 94030201 with a second soybean plant of a different genotype to produce hybrid soybean seed (Claim 6), an F1 hybrid soybean seed produced by the method of claim 6 (Claim 7), a method of producing a plant comprising an added desired trait, said method comprising introducing a transgene conferring the desired trait into the plant of claim 1 (Claim 8), the method of claim 8, wherein the desired trait is selected from the group consisting of male sterility, herbicide tolerance, insect or pest resistance, disease resistance, modified fatty acid metabolism, and modified carbohydrate metabolism (Claim 9), a plant produced by the method of claim 8 or a selfed progeny thereof, wherein said plant or the selfed progeny thereof comprises the transgene and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 94030201 (Claim 10), a method of introducing a single locus conversion into a soybean plant, said method comprising:(a) crossing a plant of soybean cultivar 94030201 with a second plant comprising a desired single locus to produce F1 progeny plants, representative seed of said soybean cultivar 94030201 having been deposited under NCMA Accession No. (b) selecting at least a first progeny plant from step (a) that comprises the single locus to produce a selected progeny plant; (c) crossing the selected progeny plant from step (b) with a plant of soybean cultivar 94030201 to produce at least a first backcross progeny plant that comprises the single locus; and (d) repeating steps (b) and (c) with the first backcross progeny plant produced from step (c) used in place of the first progeny plant of step (b) during said repeating, wherein steps (b) and (c) are repeated until at least a backcross progeny plant is produced comprising the single locus conversion (Claim 11), the method of claim 11, wherein the single locus confers a trait selected from the group consisting of male sterility, herbicide tolerance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress resistance, and modified carbohydrate metabolism (Claim 12), a soybean plant of soybean cultivar 94030201, further comprising a single locus conversion, wherein the plant comprises the single locus conversion and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 94030201 (Claim 13), the method of claim 6, wherein the method further comprises: (a) crossing a plant grown from said hybrid soybean seed with itself or a different soybean plant to produce a seed of a progeny plant of a subsequent generation (Claim 14), the method of claim 14, wherein the method further comprises: (b) growing a progeny plant of a subsequent generation from said seed of the progeny plant of the subsequent generation and crossing the progeny plant of the subsequent generation with itself or a second plant to produce a progeny plant of a further subsequent generation (Claim 15), the method of claim 15, wherein the method further comprises: (c) repeating steps (a) and (b) using said progeny plant of the further subsequent generation from step (b) in place of the plant grown from said hybrid soybean seed in step (a), wherein steps (a) and (b) are repeated with sufficient inbreeding to produce an inbred soybean plant derived from the soybean cultivar 94030201 (Claim 16), a method of introducing a mutation into the genome of soybean cultivar 94030201, said method comprising applying a mutagen to the plant of claim 1, or a part thereof, wherein said mutagen is selected from the group consisting of ethyl methanesulfonate, gamma- rays, and sodium azide, and wherein the resulting plant comprises a genome mutation (Claim 17), a mutagenized soybean plant produced by the method of claim 17, wherein the mutagenized soybean plant comprises a mutation in the genome and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 94030201 (Claim 18), a method of producing a commodity plant product, said method comprising obtaining the plant of claim 1 or a part thereof and producing said commodity plant product therefrom (Claim 19), the method of claim 19, wherein the commodity plant product is protein concentrate, protein isolate, soybean hulls, meal, flour, or oil (Claim 20). 
Eby et al. teaches a deposited soybean cultivar 56052100 and claims a plant of said variety (Claim 1), a seed that produces the plant of claim 1 (Claim 2), a cell of the plant of claim 1 (Claim 3), a tissue culture of regenerable cells comprising the cell of claim 3 (Claim 4), a method of soybean breeding, said method comprising crossing the plant of claim 1 with itself or a second soybean plant to produce soybean seed (Claim 5), the method of claim 5, further defined as comprising crossing a plant of soybean cultivar 56052100 with a second soybean plant of a different genotype to produce hybrid soybean seed (Claim 6), an F1 hybrid soybean seed produced by the method of claim 6 (Claim 7), a method of producing a plant comprising an added desired trait, said method comprising introducing a transgene conferring the desired trait into the plant of claim 1 (Claim 8), the method of claim 8, wherein the desired trait is selected from the group consisting of male sterility, herbicide tolerance, insect or pest resistance, disease resistance, modified fatty acid metabolism, and modified carbohydrate metabolism (Claim 9), a plant produced by the method of claim 8 or a selfed progeny thereof, (Claim 10), a method of introducing a single locus conversion into a soybean plant, said method comprising:(a) crossing a plant of soybean cultivar 56052100 with a second plant comprising a desired single locus to produce F1 progeny plants, representative seed of said soybean cultivar 56052100 having been deposited under NCMA Accession No. (b) selecting at least a first progeny plant from step (a) that comprises the single locus to produce a selected progeny plant; (c) crossing the selected progeny plant from step (b) with a plant of soybean cultivar 56052100 to produce at least a first backcross progeny plant that comprises the single locus; and (d) repeating steps (b) and (c) with the first backcross progeny plant produced from step (c) used in place of the first progeny plant of step (b) during said repeating, wherein steps (b) and (c) are repeated until at least a backcross progeny plant is produced comprising the single locus conversion (Claim 11), the method of claim 11, wherein the single locus confers a trait selected from the group consisting of male sterility, herbicide tolerance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress resistance, and modified carbohydrate metabolism (Claim 12), a soybean plant of soybean cultivar 56052100, further comprising a single locus conversion (Claim 13), the method of claim 6, wherein the method further comprises: (a) crossing a plant grown from said hybrid soybean seed with itself or a different soybean plant to produce a seed of a progeny plant of a subsequent generation (Claim 14), the method of claim 14, wherein the method further comprises: (b) growing a progeny plant of a subsequent generation from said seed of the progeny plant of the subsequent generation and crossing the progeny plant of the subsequent generation with itself or a second plant to produce a progeny plant of a further subsequent generation (Claim 15), the method of claim 15, wherein the method further comprises: (c) repeating steps (a) and (b) using said progeny plant of the further subsequent generation from step (b) in place of the plant grown from said hybrid soybean seed in step (a), wherein steps (a) and (b) are repeated with sufficient inbreeding to produce an inbred soybean plant derived from the soybean cultivar 56052100 (Claim 16), a method of introducing a mutation into the genome of soybean cultivar 56052100, said method comprising applying a mutagen to the plant of claim 1, or a part thereof, wherein said mutagen is selected from the group consisting of ethyl methanesulfonate, gamma- rays, and sodium azide, and wherein the resulting plant comprises a genome mutation (Claim 17), a mutagenized soybean plant produced by the method of claim 17, wherein the mutagenized soybean plant comprises a mutation in the genome and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 56052100 (Claim 18), a method of producing a commodity plant product, said method comprising obtaining the plant of claim 1 or a part thereof and producing said commodity plant product therefrom (Claim 19), the method of claim 19, wherein the commodity plant product is protein concentrate, protein isolate, soybean hulls, meal, flour, or oil (Claim 20).
Soybean cultivar 56052100 is the recurrent parent plant of the instant variety.  The traits of the instantly claimed variety and cultivar 56052100 are identical with respect to distinguishing characteristics such as color, growth habit and morphology and differs only slightly with respect to relative maturity, lodging, height, seed size, and % protein.  Applicant acknowledges and Eby et al. teaches that these traits are subject to environmental influence and Eby et al. teaches that the soybean plant of cultivar 56052100 encompasses plants with an additional trait wherein the plants exhibit the characteristics of cultivar 56052100 at a 5% confidence interval when grown in the same environmental conditions.  (col. 26 line 20 – 57).  In the instant case, while some of the traits are more than 5% different between the varieties, it appears that the plant trials upon which the trait descriptions were based were in different locations under different environmental growth conditions.  The instant plant trials appear to have been in the Midwest in the United States and the trials of Eby et al. (US 9609831 B1) appear  to have been in Chacabuco, Argentina.  As such, differences in these traits as reported in the trait tables are reasonably expected to be different.  Further, cultivar 56052100 and the instantly claimed variety share the same herbicide resistance and disease resistance genetics, except that cultivar 56052100 does not comprise the A5547-127 event. Applicants further do not provide any statistical error bars for one of skill in the art to determine if a given variety is within the reasonable range for each traits such that it can be distinguished from the instant variety.  In order for the differences cited above to distinguish this variety from a locus conversion of the recurrent parent already covered in US Patent 9609831 claim 13, the differences need to be both unexpected and practically significant.  See MPEP 716.02(b)
716.02(b)    Burden on Applicant [R-08.2012]
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
This principle was also recently affirmed in Ex parte McGowen (Appeal 2019-006060) wherein the decision affirmed burden for Applicant to establish that the trait differences would be both unexpected and have practical significance.
Eby further states “A single locus conversion of the site-specific integration system allows for the integration of multiple genes at the converted loci” clearly encompassing multiple trait differences in a single locus conversion (see col 25 ¶ 3).  Eby further teach that fewer backcrosses may be used in locus conversions wherein the donor parent is highly related to the recurrent parent (see col. 25-26)  Eby also teaches that pedigree breeding may be combined with backcrossing to introduce one or more traits (see col. 29).  Although this method appears to be geared towards the development of new varieties, it shares some common features with locus conversions mentioned above including using as few as 2 backcrosses to a recurrent parent, such that the two methods cannot be readily distinguished from one another without knowing the relatedness of the donor variety to the recurrent parent.
Further, Boehm measures multiple traits in different locations in the process of introgressing traits in soybean using the backcross method (see throughout, specifically tables 5.4 and 5.5).  Boehm backcrosses to the recurrent parent for 5 generations, which would be expected to result in substantially higher similarity of the resultant line with the recurrent parent than in the instant application.  Table 5.4 demonstrates a considerable range of yield, lodging and height when compared to the recurrent parent, wherein height differs by as much as 19cm, lodging 1.1 and yield by as much as 18.4.  Again, it is noteworthy that these differences are with individuals that are closer genetically to the recurrent parent than the instant variety, and yet such variation would be expected given these results.  It is of further note that wide ranges are also observed when grown in different locations.  As noted above, the recurrent parent of the instant case in the patented disclosure was grown in a different location and in a different year than the instant variety, all of which would lead one of ordinary skill in the art to conclude that a substantial amount of variation in some traits might be observed in a locus conversion, and still be considered a locus conversion within the metes and bounds of Claim 13 of the patented case.
As such it is reasonable to conclude that the instant variety reads on cultivar 56052100 as taught by Eby et al. comprising an additional trait.  
Eby et al. does not teach the A5547-127 event.
De Beuckeleer teaches event A5547-127 and that plants harboring A5547-127 are characterized by their glufosinate tolerance, which in the context of the present invention includes that plants are tolerant to the herbicide Liberty™.  (col. 25 line 1-20).  
It would have been prima facie obvious at the time of filing to modify cultivar 56052100 as taught by Eby et al. to comprise event A5547-127.  One having ordinary skill in the art would have been motivated to do so because De Beuckeleer teaches event A5547-127 and that plants comprising the event are tolerant to the herbicide Liberty™, a useful trait.  Because the instant variety otherwise reads on cultivar 56052100 as taught by Eby et al. comprising an additional trait, the claimed inventions are obvious in view of the teachings of the prior art.  
Response to Remarks
	Applicant urges that the rejection under 35 USC 103(a) should be withdrawn in view of the Declaration of Dr. Farhad Ghavami dated 03/25/2022. Dr. Ghavami states that the genotypes of the claimed and referenced cultivars differ significantly and that the genotypic differences observed between these cultivars were not predictable or expected to one of ordinary skill in the art.  (Remarks p. 3).
	This is not found persuasive.  Although the Declaration states that the plants are genetically distinct and that the instant variety is non-obvious in view of the teachings of the prior art, the balance of the data in the Declaration supports the rejection.  The data shows that of the 6,000 markers analyzed, 94.5% are shared between recurrent parental variety 56052100 and the instantly claimed variety.  
	As set forth previously herein, MPEP 716.02(b) and the board decision in Ex parte McGowen support the position that Applicant bears the burden to establish that the trait differences between the varieties would be both unexpected and have practical significance.  The Declaration merely provides evidence that the two varieties share a very high percentage of genomic DNA.  There is nothing to indicate that there is any practical significance of the small difference in genomic material.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Eby et al. (US 9609831 B1) in view of De Beuckeleer (US 8017756 B2) taken with evidence of Boehm "Molecular Marker Assisted Backcross Development and Evaluation of an Environmentally Friendly, Commercially Acceptable Low Seed Phytate Soybean." (2014).
.  The instant claims are deemed obvious over the claims of Patent No. US 9609831 B1 in view of the teachings of US 8017756 B2 for the reasons set forth in detail in the rejection under 35 USC 103(a).  Said reasoning is incorporated herein by reference.  
Response to Remarks
	Applicant urges that the rejection under the doctrine of non-statutory double patenting should be withdrawn in view of the Declaration of Dr. Farhad Ghavami dated 03/25/2022. Dr. Ghavami states that the genotypes of the claimed and referenced cultivars differ significantly and that the genotypic differences observed between these cultivars were not predictable or expected to one of ordinary skill in the art.  (Remarks p. 4).
	This is not found persuasive.  Although the Declaration states that the plants are genetically distinct and that the instant variety is non-obvious in view of the teachings of the prior art, the balance of the data in the Declaration supports the rejection.  The data shows that of the 6,000 markers analyzed, 94.5% are shared between recurrent parental variety 56052100 and the instantly claimed variety.  
As set forth previously herein, MPEP 716.02(b) and the board decision in Ex parte McGowen support the position that Applicant bears the burden to establish that the trait differences between the varieties would be both unexpected and have practical significance.  The Declaration merely provides evidence that the two varieties share a very high percentage of genomic DNA.  There is nothing to indicate that there is any practical significance of the small difference in genomic material.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference applications 17021606 and 17021617 and issued US Patent 11363779.
This is a provisional nonstatutory double patenting rejection with respect to the reference applications.  
The claims of reference applications reference applications 17021606 and 17021617 and issued US Patent 11363779 mirror the instant claims in structure and subject matter, but each claims a different soybean variety.  However, the soybean varieties of the reference applications and the instant application all share the same parentage and breeding strategy.  The instant variety and that of applications reference applications 17021606 and 17021617 and issued US Patent 11363779 share all qualitative traits (leaf shape, flower color, etc.) and otherwise are at least 90% identical with respect to all quantitative traits (plant height, seed weight, etc.).  
Applicant acknowledges that the quantitative traits are subject to environmental influence.  Applicants further do not provide any statistical error bars for one of skill in the art to determine if a given variety is within the reasonable range for each traits such that it can be distinguished from the instant variety.  In order for the differences cited above to distinguish this variety from a locus conversion of the recurrent parent already covered in US Patent 9609831 claim 13, the differences need to be both unexpected and practically significant.  See MPEP 716.02(b)
716.02(b)    Burden on Applicant [R-08.2012]
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
This principle was also recently affirmed in Ex parte McGowen (Appeal 2019-006060) wherein the decision affirmed burden for Applicant to establish that the trait differences would be both unexpected and have practical significance.
In the instant case, Applicant has provided no teachings or information to show that the minor differences in quantitative traits would be either unexpected or have any practical significance.  As such, the instant claims are deemed obvious over Claims 1-20 of reference applications 17021606 and 17021617 and issued US Patent 11363779.

Conclusion
No claims are allowed.
This action is NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES LOGSDON/Examiner, Art Unit 1662

/GARY JONES/Director, Technology Center 1600